UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7463


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALPHONSO STODDARD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:14-cr-00076-TSE-3)


Submitted: December 21, 2021                                Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Alphonso Stoddard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alphonso Stoddard appeals from the district court’s orders granting in part and

denying in part his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)

and denying his motions for reconsideration. We have reviewed the record and find that

the district court did not abuse its discretion in denying relief. See United States v. Kibble,

992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142 S. Ct. 383

(2021). Accordingly, we affirm the district court’s orders. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2